Order entered July 22, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00859-CV

                               THERESA BARNETT, Appellant

                                                V.

                          DAVID S. CROCKETT, ET AL., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-00136

                                            ORDER
       We GRANT appellant’s July 17, 2014 first motion for extension of time to file her

affidavit of indigency. The affidavit filed in this Court on July 17, 2014 is deemed timely filed.

Pursuant to Texas Rule of Appellate Procedure 20.1(h)(4), we refer the affidavit to the trial court.

See TEX. R. APP. P. 20.1(h)(4). Under appellate rule 20.1(e), the clerk, reporter, or any party may

challenge the indigency claim by filing a contest with the trial court clerk. See id. 20.1(e). We

ORDER any contests be filed no later than August 4, 2014 and the hearing on any contests be

held no later than August 14, 2014. See id. 20.1(e),(i). We further ORDER Dallas County

District Clerk Gary Fitzsimmons to file, no later than August 20, 2014, either (1) a supplemental

clerk’s record containing a copy of any contests and any order on the contests or (2) written

verification that no contests were filed. We DENY appellant’s July 13, 2014 amended motion
to apply rule 2 of the rules of appellate procedure to “suspend application of any rule within the

Texas Rules of Appellate Procedure, including rule 9 and the short time-table to comply that

would otherwise prevent this Court from ruling thoughtfully and quickly in favor of Appellant.”

       We DIRECT the Clerk of the Court to send copies of this order to (1) the Honorable

Tonya Parker, Presiding Judge of the 116th Judicial District Court; (2) Renee Carroll, Official

Court Reporter of the 116th Judicial District Court; (3) Mr. Fitzsimmons; and, (4) the parties.




                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE